Exhibit 10.1

 

 



STANDARD OFFICE LEASE AGREEMENT (NET)

 

THIS LEASE AGREEMENT (hereinafter called the "Lease Agreement") made as of the
13th day of December, 2016, by and between River Valley Business Center, having
offices at W10887 875th Ave, River Falls, WI 54022 (hereinafter called the
"Landlord"), and Sajan, Inc., (hereinafter called the "Tenant").

 

WITNESSETH

 

FOR AND IN CONSIDERATION of the sum of One Dollar ($1.00) in hand paid by each
of the parties to the other, and other good and valuable consideration, receipt
and sufficiency of which is hereby acknowledged, Landlord does hereby lease and
let unto Tenant, and Tenant does hereby hire, lease and take from Landlord, the
premises (hereinafter called the "Premises") consisting of the entire building,
containing approximately 24,000 square feet, at 625 Whitetail Blvd. (hereinafter
called the "Building") in the City of River Falls, County of St Croix, State of
Wisconsin.

 

ARTICLE 1 - TERM

 

To have and to hold said Premises for a term of 5 years, commencing February 1,
2017 and terminating January 31, 2022 (hereinafter called the "Term") upon the
rentals and subject to the conditions set forth in this Lease Agreement, and the
Exhibits attached hereto. The commencement and termination dates are
specifically subject to the provisions of Article 5 hereof.

 

Notwithstanding anything herein to the contrary, provided Tenant is not then in
default under this Lease beyond any applicable notice or cure period, Tenant
shall have the right to terminate this Lease effective February 1, 2020, by
delivering at least three (3) months’ prior written notice to Landlord. Should
Tenant exercise its termination right, Landlord agrees to use good faith,
commercially reasonable efforts to lease the Premises to one or more new tenants
on terms reasonably acceptable to Landlord. In order for Tenant’s termination to
be effective, Tenant shall be required to pay a termination fee (“Termination
Fee”) equal to the total Minimum Rent, Operating Expenses and Real Estate Taxes
due under this Lease for the period commencing February 1, 2020 and expiring
January 31, 2021, subject to adjustment as hereinafter set forth. Tenant shall
pay the Termination Fee in installments, on a monthly basis, in the same manner
as Tenant is required to pay Minimum Rent, Operating Expenses and Real Estate
Taxes by this Lease. Notwithstanding the foregoing, should Landlord lease all or
any portion of the Premises to one or more new tenants prior to January 31,
2021, then any remaining installments of the Termination Fee shall be reduced by
the amount of monthly rent received by Landlord from such new tenant(s) until
January 31, 2021. In no event shall the Termination Fee exceed the total amount
of Minimum Rental, Operating Expenses and Real Estate Taxes due for the period
February 1, 2020 through January 31, 2021. Landlord shall deliver written notice
to Tenant within five (5) days after signing a lease with a new tenant for any
portion of the Premises, which notice shall include the amount of rent to be
paid by the new tenant, the date such rent shall first become due, and a
statement of the adjustment to the Termination Fee on account thereof.

 

ARTICLE 2 - USE

 

The Premises shall be used by the Tenant solely for the following purposes: any
legal purpose.

 

ARTICLE 3 - RENTALS

 

Tenant agrees to pay to Landlord as minimum rental (hereinafter called "Minimum
Rental") for the Premises, without notice set-off or demand, the sum of
Twenty-Eight Thousand-Six Hundred and Six Dollars ($28,606.00) per month, to be
due and payable by Tenant in advance on the first day of each calendar month
during the Term of this Lease Agreement, or any extension or renewal thereof, at
the office of Landlord set forth in the preamble to this Lease Agreement or at
such other place as Landlord may designate in writing. In the event of any
fractional calendar month, Tenant shall pay for each day in such partial month a
rental equal to 1/30 of the Minimum Rental. Tenant agrees to pay, as “Additional
Rent”, which shall be collectible to the same extent as Minimum Rental, Real
Estate Taxes and Operating Expenses pursuant to Article 6 herein, as well as all
amounts which may become due to Landlord hereunder and any tax, charge or fee
that may be levied, assessed or imposed upon or measured by the rents reserved
hereunder by any governmental authority acting under any present or future law
before any fine, penalty, interest or costs may be added thereto for
non-payment. Landlord's estimated Operating Expenses for 2017 are $50,000 and
estimated Real Estate Taxes for 2017 are $57,000.

 

ARTICLE 4 - Condition of the premises

 

Tenant agrees to accept the Premises in “as-is” condition, except for Landlord’s
obligations as provided herein. Any future improvements to the Premises shall be
subject to Article 12 herein below and performed in compliance with all
applicable governmental laws, ordinances and regulations.

 

ARTICLE 5 - POSSESSION

 

Except as otherwise provided, Landlord shall deliver possession of the Premises
on or before the date hereinabove specified for commencement of the Term, but
delivery of possession prior to such commencement date shall not affect the
expiration date of this Lease Agreement. Should the commencement of the rental
obligations of Tenant under this Lease Agreement occur for any reason on a day
other than the first day of a calendar month, then in that event solely for the
purposes of computing the Term of this Lease Agreement, the commencement date of
the Term shall become and be the first day of the first full calendar month
following the date when Tenant's rental obligation commences, or the first day
of the first full calendar month following the commencement date set out in
Article 1 (if such is other than the first date of a calendar month), whichever
date is later, and the termination date shall be adjusted accordingly; provided
however, that the termination date shall be the last day of a calendar month,
which date shall in no event be earlier than the termination date set out in
Article 1. Within ten (10) days after the written request of either party,
Landlord and Tenant shall execute a ratification agreement which shall set forth
the final commencement and termination dates for the Term and shall acknowledge
the Minimum Rental, the square footage of the Premises, and delivery of the
Premises in the condition required by this Lease Agreement.

 

 
1

December 13, 2016

 



ARTICLE 6 - REAL ESTATE TAXES AND OPERATING EXPENSES

 

A.                  During each full or partial calendar year during the Term of
this Lease Agreement, Tenant shall pay to Landlord, as Additional Rental, an
amount equal to the estimated Real Estate Taxes and Operating Expenses (both as
hereinafter defined).

 

B.                   Landlord shall, each year during the Term of this Lease
Agreement, give Tenant an estimate of Operating Expenses and Real Estate Taxes
payable for the coming calendar year. Tenant shall pay, as Additional Rental,
along with its monthly Minimum Rental payments required hereunder, one-twelfth
(1/12) of such estimated Operating Expenses and Real Estate Taxes and such
Additional Rental shall be payable until subsequently adjusted for the following
year pursuant to this Article.

 

C.                   As soon as possible after the expiration of each calendar
year, but no later than March 1, Landlord shall determine and certify to Tenant
in a written statement the actual Operating Expenses and Real Estate Taxes for
the previous year. If such statement shows that Landlord's payments of Operating
Expenses and Real Estate Taxes exceeds Tenant's estimated monthly payments for
the previous calendar year, then Tenant shall, within twenty (20) days after
receiving Landlord's certification, pay such deficiency to Landlord. In the
event of an overpayment by Tenant, such overpayment shall be refunded to Tenant,
at the time of certification, in the form of an adjustment in the Additional
Rental next coming due, or if at the end of the Term by a refund to be delivered
along with the statement of actual Operating Expenses and Real Estate Taxes.

 

D.                  For the purposes of this Article, the term "Real Estate
Taxes" means the total of all taxes, fees, charges and assessments, general and
special, ordinary and extraordinary, foreseen or unforeseen, which become due or
payable upon the Building during the Term. All reasonable costs and expenses
incurred by Landlord during negotiations for or contests of the amount of Real
Estate Taxes shall be included within the term "Real Estate Taxes", provided,
provided that the fees of attorneys and consultants may only be included if they
are paid on a contingent fee basis. In the event that any such negotiation,
contest or appeal results in a refund of Real Estate Taxes for any year, Tenant
shall be entitled to receive such refund, pro-rated for the period with respect
to which Tenant paid Real Estate Taxes for such year, after deducting from the
refund Tenant payment of the reasonable cost of such negotiation, contest or
appeal to the extent not paid by Tenant as Additional Rent. Subject to Article
6.E, for purposes of this Article, the term "Operating Expenses" shall be deemed
to mean all reasonable costs and expenses directly related to the Building
incurred by Landlord in the repair, operation, management and maintenance of the
Building, including interior and exterior and common area maintenance,
landscaping, snow removal, cleaning expenses, energy expenses, and insurance
premiums. Landlord may also include in Operating Expenses the amortization of
capital investments for the Building in accordance with generally accepted
accounting principles, but only to the extent such capital investments (i) are
made to reduce Operating Expenses, and then only to the extent of the reduction,
(ii) are required to comply with insurance requirements imposed after the date
of this Lease Agreement, or (iii) are required to comply with applicable laws or
regulations enacted after the date of this Lease Agreement.

 

E.                   Notwithstanding anything herein to the contrary, Operating
Expenses shall not include any of the following: (i) depreciation of the
Building or its major components; (ii) principal or interest payments on any
mortgages relating to the Building; (iii) rental payments on any ground or
underlying lease net of any expenses characterized as rent which relate to the
operation or maintenance of the Building; (iv) any fees (including attorneys’
fees) and/or costs incurred in obtaining mortgages or ground or underlying
leases described in clause (iii), above; (v) special assessments to the extent
such assessments exceed the amount that would be payable if the assessments were
paid in installments over the maximum permissible period; (vi) debt service on
indebtedness of Landlord; (vii) capital expenditures to the extent incurred in
connection with the construction of additional buildings on the land or
expansion of existing Building; (viii) costs incurred in advertising and
marketing the Building (ix) costs of leasing space within the Building to third
parties, including procurement, negotiation and execution of tenant leases,
including, without limitation, attorneys’ fees and brokers’ commissions; (x)
costs associated with the formation or operation of the entity which constitutes
Landlord (as distinguished from the costs of operation of the Building); (xi)
any interest, penalties or charges incurred by Landlord due to Landlord’s
failure to timely pay obligations relating to the Building, other than interest
on special assessments and any interest and penalties which result from Tenant’s
failure to pay when due any Minimum Rental or Additional Rent for which Tenant
is responsible under the Lease Agreement; (xii) expenses for which Landlord is
reimbursed (net of costs of collection), including without limitation
reimbursements from insurance, from Tenant, or from other tenants (such as
reimbursement for repairs) or pursuant to contractors’ or others’ warranties or
condemnation, but excluding those expenses reimbursed by Tenant in the form of
payments of Additional Rent; (xiii) cost of repairs due to condemnation or
casualty, except to the extent such costs would be includable in actual
Operating Expenses if such repairs were made for reasons other than condemnation
or casualty; (xiv) payments by Landlord to affiliates that exceed market rate;
(xv) bad faith payments or kick-backs; (xvi) operating costs of Landlord’s
business (including preparing tax returns and other entity related expenses not
associated with the actual operation of the Building); (xvii) cost incurred due
to Landlord negligent acts, as established by a court of competent jurisdiction;
(xviii) any duplicative charges; or (xvix) management or administrative fees.

 

F.                   Upon reasonable notice, Landlord shall make available for
Tenant’s inspection at Landlord’s River Falls, Wisconsin, offices, Landlord’s
records relating to Additional Rent. Tenant shall have the right to audit
Landlord’s books and records pertaining to Additional Rent by giving Landlord
ten (10) days’ notice of its intention to do so. If the results of said audit
evidence an error by Landlord in calculating Additional Rent, in excess of three
percent (3%) for any of said items, Landlord shall be responsible for the cost
of the audit.

 

 
2

December 13, 2016

 



G.                  Landlord may at any time designate a fiscal year in lieu of
a calendar year and in such event, at the time of such a change, there may be a
billing for the fiscal year which is less than 12 calendar months.

 

H.                  Landlord reserves, and Tenant hereby assigns to Landlord,
the sole and exclusive right to contest, protest, petition for review, or
otherwise seek a reduction in the Real Estate Taxes, in accordance with Article
6.D hereinabove.

 

ARTICLE 7 - UTILITIES AND SERVICE

 

A.                  Landlord agrees to furnish water, electricity, and elevator
service to the Premises. To the extent any such utilities are separately metered
to the Premises, Tenant agrees to pay when due all utility charges incurred
directly to the utility provider. To the extent any utilities consumed by Tenant
at the Premises are not separately metered to the Premises, Landlord shall pay
for such utilities and include the costs for same in Operating Expenses.
Landlord shall also provide janitorial services to the Premises, the cost of
which may be included in Operating Expenses.

 

B.                   Landlord agrees to furnish adequate heat and air
conditioning to the Premises as needed to provide for the reasonable comfort of
Tenant and its employees at all times.

 

C.                   No temporary interruption or failure of such services
incidental to the making of repairs, alterations or improvements, or due to
accidents or strike or conditions or events not under Landlord's control, shall
be deemed as an eviction of the Tenant or relieve the Tenant from any of the
Tenant's obligations hereunder. Notwithstanding the foregoing, if through no
fault of Tenant or anyone claiming by, through or under Tenant, or any of their
agents, employees, contractors, licensees or invitees, any utility service to
the Premises is interrupted as a result of which Tenant is unable to fully
operate the Premises for use permitted by this Lease Agreement for more than
three (3) consecutive days, then beginning on the fourth (4th) consecutive day
of such interruption and failure by Tenant to operate, and continuing for so
long as such interruption and failure continue, all Minimum Rental shall abate
in full and Tenant shall have no liability for the same.

 

ARTICLE 8 - NON-LIABILITY OF LANDLORD

 

Except in the event of negligence or willful misconduct of Landlord, its agents,
employees or contractors, or as otherwise provided in this Lease Agreement,
Landlord shall not be liable for any loss or damage for failure to furnish heat,
air conditioning, electricity, elevator service, water, sprinkler system or
janitorial service. Landlord shall not be liable for personal injury, death or
any damage from any cause about the Premises or the Building unless caused by
Landlord's negligence or willful misconduct.

 

ARTICLE 9 - CARE OF PREMISES

 

A.                  Tenant agrees:

 

1.                    To keep the Premises in as good condition and repair as
they were in at the time Tenant took possession of same, reasonable wear and
tear and damage from fire and other casualty required to be insured against by
this Lease Agreement excepted;

 

2.                    To keep the Premises in a sanitary condition;

 

3.                    Not to commit any nuisance or waste on the Premises,
overload the Premises or the electrical, water and/or plumbing facilities in the
Premises or Building, or throw foreign substances in plumbing facilities; and

 

4.                    To use carpet protector mats in all locations within the
Premises where chairs with castors are used.

 

B.                   If Tenant shall fail to keep and preserve the Premises in
the state of condition required by the provisions of this Article 9, and such
failure shall continue after the expiration of the applicable notice and cure
period set forth in Article 20, then Landlord may at its option put or cause the
same to be put into the condition and state of repair agreed upon, and in such
case the Tenant, on demand, shall pay the reasonable cost thereof.

 

C.       Landlord, at its sole cost and expense, shall be responsible for the
maintenance of Building mechanicals (including plumbing, heating and air
conditioning system) and structural components of the Building (including roof,
foundation and walls and exterior improvements). Landlord shall also be
responsible for snow removal and lawn care, the costs of which shall be included
in Operating Expenses. Landlord agrees to make all of the aforesaid repairs and
replacements within a reasonable time after notice thereof from Tenant, not to
exceed thirty (30) days; provided, however, that Tenant may make emergency
repairs and replacements and deduct the cost thereof from the Minimum Rental or
other payments due from Tenant hereunder. Tenant agrees to notify Landlord of
such repairs and replacements promptly after the need for the same becomes
known.

 

ARTICLE 10 - NON-PERMITTED USE

 

Tenant agrees to use the Premises only for the purposes set forth in Article 2
hereof. Tenant further agrees not to commit or permit any act to be performed on
the Premises or any omission to occur which shall be in violation of any
statute, regulation or ordinance of any governmental body or which will increase
the insurance rates on the Building or which will be in violation of any
insurance policy carried on the Building by the Landlord. Tenant, at its
expense, shall comply with all governmental laws, ordinances, rules and
regulations applicable to Tenant’s specific use of the Premises and its
occupancy and shall promptly comply with all governmental orders, rulings and
directives for the correction, prevention and abatement of any violation upon,
or in connection with the Premises or Tenant’s specific use or occupancy of the
Premises, including the making of any alterations or improvements to the
Premises made by Tenant, all at Tenant’s sole cost and expense. Landlord shall
bear the entire cost of causing compliance with governmental orders, rulings and
directives for, and for correcting any violation upon, the common areas of the
Building.

 

 
3

December 13, 2016

 

 



ARTICLE 11 - INSPECTION

 

The Landlord or its employees or agents shall have the right without any
diminution of rent or other charges payable hereunder by Tenant to enter the
Premises at all reasonable times upon at least 48 hours’ prior notice for the
purpose of exhibiting the Premises to prospective tenants or purchasers,
inspection, cleaning, repairing, or testing the same, but nothing contained in
this Article shall be construed so as to impose any obligation on the Landlord
to make conduct such activities. During any such period of entry, Landlord shall
use best efforts to minimize interference with Tenant’s operations at the
Premises.

 

ARTICLE 12 - ALTERATIONS

 

Tenant will not make any alterations, repairs, additions or improvements in or
to the Premises that will disturb or in any way change any plumbing, wiring,
life/safety or mechanical systems, locks, or structural components of the
Building (collectively, the “Building Systems and Components”) without the prior
written consent of the Landlord as to the character of the alterations,
additions or improvements to be made, the manner of doing the work, and the
contractor doing the work, which consent shall not be unreasonably withheld or
delayed. All such work shall comply with all applicable governmental laws,
ordinances, rules and regulations. The Landlord as a condition to said consent
may require a surety performance and/or payment bond from the Tenant for said
actions. Tenant agrees to indemnify and hold Landlord free and harmless from any
liability, loss, cost, damage or expense (including attorney’s fees) by reasons
of any said alteration, repairs, additions or improvements, except for claims
arising from Landlord’s negligence or willful misconduct. Notwithstanding
anything herein to the contrary, Tenant shall be permitted to perform interior,
non-structural, additions or improvements to the Premises that do not impact the
Building Systems and Components without Landlord’s prior consent.

 

ARTICLE 13 - SIGNS

 

Tenant agrees that no signs or other advertising materials shall be erected,
attached or affixed to any portion of the interior or exterior of the Premises
or the Building without the express prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed. Landlord
hereby consents to Tenant’s signage currently existing the Premises.

 

ARTICLE 14 - PARKING AND LOADING AREAS

 

A.                  Tenant shall have the right of exclusive use of (a) all
automobile parking areas, driveways and walkways at the Premises, and (b)
loading facilities, freight elevators and other facilities as may be constructed
in the Building, all to be subject to the terms and conditions of this Lease
Agreement and to the Rules and Regulations.

 

B.                   Landlord and Tenant agree that Landlord will not be
responsible for any loss, theft or damage to vehicles, or the contents thereof,
parked or left in the parking areas of the Building. Tenant further agrees not
to use or permit its employees, visitors or invitees to use the parking areas
for overnight storage of vehicles.

 

ARTICLE 15 - ASSIGNMENT AND SUBLETTING

 

A.                  Tenant agrees not to assign, sublet, license, mortgage or
encumber this Lease Agreement, the Premises, or any part thereof, whether by
voluntary act, operation of law, or otherwise, without the specific prior
written consent of Landlord, in each instance not to be unreasonably withheld,
conditioned or delayed. If Tenant is a corporation or a partnership, transfer of
a controlling interest of Tenant shall be considered an assignment of this Lease
Agreement for purposes of this Article. Consent by Landlord in one such instance
shall not be a waiver of Landlord’s rights under this Article as to requiring
consent for any subsequent instance. In the event Tenant desires to sublet a
part or all of the Premises, or assign this Lease Agreement, Tenant shall give
written notice to Landlord at least thirty (30) days prior to the proposed
subletting or assignment, which notice shall state the name of the proposed
subtenant or assignee, the terms of any sublease or assignment documents and
copies of financial reports or other relevant financial information of the
proposed subtenant or assignee. At Landlord’s option, any and all rental
payments by the proposed assignee or sublessee with respect to the assignment of
sublease shall be paid directly to Landlord. In any event no subletting or
assignment shall release Tenant of its obligation to pay the rent and to perform
all other obligations to be performed by Tenant hereunder for the Term of this
Lease Agreement. The acceptance of rent by Landlord from any other person shall
not be deemed to be a waiver by Landlord of any provision hereof. At Landlord’s
option, Landlord may terminate the Lease Agreement in lieu of giving its consent
to any proposed assignment of this Lease Agreement or subletting of the Premises
by delivering written notice to Tenant (which termination may be contingent upon
the execution of a new lease with the proposed assignee or subtenant); provided,
if Landlord elects to terminate the Lease, Tenant shall have the right to
withdraw its proposed assignment or sublease within five (5) days after receipt
of Landlord’s termination notice, in which case such termination shall be null
and void and this Lease Agreement shall continue in full force and effect.

 

B.                   Notwithstanding anything in this Lease Agreement to the
contrary, Landlord’s consent to sublease or assign shall not be required where
Tenant subleases or assigns all or part of the Premises to any related entity
which controls Tenant, is controlled by Tenant, or is under common control with
Tenant, or if Tenant is acquired or sells substantially all of its assets
pursuant to a merger or acquisition.

 

 
4

December 13, 2016

 

 



C.                   Landlord’s right to assign this Lease Agreement is and
shall remain unqualified upon any sale or transfer of the Building and, provided
the purchaser succeeds to the interests of Landlord under this Lease Agreement
and accepts and assumes all of Landlord’s obligations hereunder, Landlord shall
thereupon be entirely freed of all obligations of the Landlord hereunder and
shall not be subject to any liability resulting from any act or omission or
event occurring after such conveyance.

 

ARTICLE 16 - LOSS BY CASUALTY

 

If more than twenty percent (20%) of the Premises is damaged by casualty, Tenant
may terminate this Lease Agreement provided it gives Landlord notice within
ninety (90) days of the damage. If this Lease Agreement is not so terminated,
Landlord shall promptly restore the Premises to as near the condition which
existed immediately prior to such casualty as may be reasonably possible.
Tenant’s obligation to pay rentals and other amounts payable by Tenant hereunder
shall abate during such period of time that the Premises are untenantable in the
proportion that the untenantable portions of the Premises bears to the entire
Premises. In the event Landlord has not actually restored the Premises to a
tenantable condition within one hundred eighty (180) days of Landlord’s notice
that it intends to restore, Tenant may terminate this Lease Agreement upon
thirty (30) days’ written notice to Landlord.

 

ARTICLE 17 - ARTICLE 17 – WAIVER OF SUBROGATION

 

Landlord and Tenant hereby release the other from any and all liability or
responsibility to the other or anyone claiming through or under them by way of
subrogation or otherwise for any loss or damage to property caused by fire or
any of the extended coverage or supplementary contract casualties required to be
carried by either party by this Lease Agreement, even if such fire or other
casualty shall have been caused by the fault or negligence of the other party,
or anyone for whom such party may be responsible.

 

ARTICLE 18 - EMINENT DOMAIN

 

If the entire Building is taken by eminent domain, this Lease Agreement shall
automatically terminate as of the date of taking. In the event twenty percent
(20%) of the Premises shall be condemned by any competent authority under power
of eminent domain or conveyed in anticipation or in lieu of such condemnation,
then either party shall have the right to terminate this Lease Agreement by
written notice to the other given within thirty (30) days of the effective date
of the taking or deed in lieu thereof. All rentals and other amounts payable by
Tenant hereunder shall be apportioned as of the date of the termination of this
Lease Agreement, and any excess rentals or other amounts paid in advance shall
be repaid to Tenant. If a portion of the Premises is taken by eminent domain and
this Lease Agreement is not terminated, the Landlord shall, at its expense,
restore the Premises to as near the condition which existed immediately prior to
the date of taking as reasonably possible, and the rentals shall abate during
such period of time as the Premises are untenantable, in the proportion that the
untenantable portion of the Premises bears to the entire Premises. All damages
awarded for such taking under the power of eminent domain shall belong to and be
the sole property of Landlord, irrespective of the basis upon which they are
awarded, provided, however, that nothing contained herein shall prevent Tenant
from making a separate claim to the condemning authority for its moving expenses
and trade fixtures. For purposes of this Article, a taking by eminent domain
shall include Landlord’s giving of a deed under threat of condemnation.

 

ARTICLE 19 - SURRENDER

 

On the last day of the Term of this Lease Agreement or on the sooner termination
thereof in accordance with the terms hereof, Tenant shall peaceably surrender
the Premises in a condition consistent with Tenant’s duty to make repairs as
provided in Article 9 hereof, reasonable wear and tear and damage from casualty
loss excepted. On or before said last day, Tenant shall at its expense remove
all of its equipment from the Premises, repairing any damage caused thereby, and
any property not removed shall be deemed abandoned. All alterations, additions
and fixtures other than Tenant’s trade fixtures, which have been made or
installed by either Landlord or Tenant upon the Premises shall remain as
Landlord’s property and shall be surrendered with the Premises as a part
thereof, or shall be removed by Tenant, at the option of Landlord, which option
must be exercised in writing at the time such alterations, additions and
fixtures are installed, in which event Tenant shall at its expense repair any
damage caused thereby. It is specifically agreed that Tenant shall have the
right, at Tenant’s option, to surrender and leave in place any and all
telephonic, coaxial, ethernet, or other computer, wordprocessing, facsimile, or
electronic wiring installed by Tenant within the Premises, at the expiration of
the Term. If the Premises are not surrendered at the end of the Term or the
sooner termination thereof, Tenant shall indemnify Landlord against loss or
liability resulting from delay by Tenant in so surrendering the Premises,
including, without limitation, claims made by any succeeding tenant founded on
such delay. Tenant shall promptly surrender all keys for the Premises to
Landlord at the place then fixed for payment of rental and shall inform Landlord
of combinations on any locks and safes on the Premises.

 

ARTICLE 20 - NON-PAYMENT OF RENT, DEFAULTS

 

If any one or more of the following occurs: (1) a rent payment or any other
payment due from Tenant to Landlord shall be and remain unpaid in whole or in
part for more than ten (10) days after Tenant’s receives written notice that the
same is past due; (2) Tenant shall violate or default on any of the other
covenants, agreements, stipulations or conditions herein, or in any parking
agreement(s) or other agreements between Landlord and Tenant relating to the
Premises, and such violation or default shall continue for a period of thirty
(30) days after written notice from Landlord of such violation or default,
provided, if the nature of such default requires more than thirty (30) days,
Tenant shall have such additional time as is reasonably necessary to cure the
default provided Tenant commences the cure within such thirty (30) day period
and thereafter diligently pursues completion of the same; (3) if Tenant shall
commence or have commenced against Tenant proceedings under a bankruptcy,
receivership, insolvency or similar type of action and the same is not
discharged within sixty (60) days; or (4) if Tenant shall vacate the Premises
for a period of more than 60 consecutive days for a reason other than for
remodeling, alterations, casualty or force majeure events; then it shall be
optional for Landlord, without further notice or demand, to cure such default or
to declare this Lease Agreement forfeited and the said Term ended, or to
terminate only Tenant’s right to possession of the Premises, and to re-enter the
Premises, with or without process of law, using legal means to remove all
persons or chattels therefrom, and Landlord shall not be liable for damages by
reason of such re-entry or forfeiture; but notwithstanding re-entry by Landlord
or termination only of Tenant’s right to possession of the Premises, the
liability of Tenant for the rent and all other sums provided herein shall not be
relinquished or extinguished for the balance of the Term of this Lease Agreement
and Landlord shall be entitled to periodically sue Tenant for all sums due under
this Lease Agreement or which become due prior to judgment, but such suit shall
not bar subsequent suits for any further sums coming due thereafter. Tenant
shall be responsible for, in addition to the rentals and other sums agreed to be
paid hereunder, the cost of any necessary maintenance, repair or restoration, as
well as reasonable attorney’s fees incurred or awarded in any suit or action
instituted by Landlord to enforce the provisions of this Lease Agreement, regain
possession of the Premises, or the collection of the rentals due Landlord
hereunder. Tenant shall also be liable to Landlord for the payment of a late
charge in the amount of 10% of the rental installment or other sum due Landlord
hereunder if said payment has not been received within ten (10) days from the
date said payment becomes due and payable. Tenant agrees to pay interest at the
lesser of the highest permissible rate of interest allowed under the usury
statutes of the State of Wisconsin, or 12% per annum, on all rentals and other
sums due Landlord hereunder not paid within ten (10) days from the date same
become due and payable. Each right or remedy of Landlord provided for in this
Lease Agreement shall be cumulative and shall be in addition to every other
right or remedy provided for in this Lease Agreement now or hereafter existing
at law or in equity or by statute or otherwise. Notwithstanding anything herein
to the contrary, Landlord agrees to use commercially efforts to mitigate damages
following a Tenant default.

 

 
5

December 13, 2016

 

 



ARTICLE 21 - LANDLORD’S DEFAULT

 

Landlord shall not be deemed to be in default under this Lease Agreement until
Tenant has given Landlord written notice specifying the nature of the default
and Landlord does not cure such default within thirty (30) days after receipt of
such notice or within such reasonable time thereafter as may be necessary to
cure such default where such default is of such a character as to reasonably
require more than thirty (30) days to cure. If Landlord fails to cure such
default in the time period aforesaid, then it shall be lawful for Tenant to cure
such default and, if such default involves the expenditure of money, deduct the
cost thereof from the rent due or accruing hereunder without liability for
forfeiture of the Term or for default hereunder.

 

ARTICLE 22 - HOLDING OVER

 

Tenant will, at the expiration of this Lease Agreement, whether by lapse of time
or termination, give up immediate possession to Landlord. If Tenant fails to
give up possession Tenant’s holdover shall create a month-to-month tenancy. In
such event the tenancy shall be upon the terms and conditions of this Lease
Agreement, except that the Minimum Rental shall be 150% of the Minimum Rental
Tenant was obligated to pay Landlord under this Lease Agreement immediately
prior to termination. The provisions of this paragraph shall not constitute a
waiver by Landlord of any right of re-entry as otherwise available to Landlord;
nor shall receipt of any rent or any other act in apparent affirmance of the
tenancy operate as a waiver of the right to terminate this Lease Agreement for a
breach by Tenant hereof.

 

ARTICLE 23 - SUBORDINATION

 

Tenant agrees that this Lease Agreement shall be subordinate to any mortgage(s)
that may now or hereafter be placed upon the Building or any part thereof, and
to any and all advances to be made thereunder, and to the interest thereon, and
all renewals, replacements, and extensions thereof, provided the mortgagee named
in such mortgage(s) shall agree to recognize this Lease Agreement and shall not
disturb Tenant’s hereunder in the event of foreclosure, provided the Tenant is
not then in default beyond any applicable period of notice or cure. In
confirmation of such subordination, Tenant shall promptly execute and deliver
any commercially reasonable instrument, in recordable form, as requested by
Landlord’s mortgagee. In the event of any mortgagee electing to have the Lease
Agreement a prior encumbrance to its mortgage, then and in such event upon such
mortgagee notifying Tenant to that effect, this Lease Agreement shall be deemed
prior in encumbrance to the said mortgage, whether this Lease Agreement is dated
prior to or subsequent to the date of said mortgage.

 

ARTICLE 24 - INDEMNITY, INSURANCE AND SECURITY

 

A.                  Tenant will keep in force at its own expense for so long as
this Lease Agreement remains in effect commercial general liability insurance
with respect to the Premises in which Landlord shall be named as an additional
insured, in companies and in form reasonably acceptable to Landlord with a
minimum combined limit of liability of Two Million Dollars ($2,000,000.00). This
limit shall apply per location. Said insurance shall also provide for
contractual liability coverage by endorsement. Tenant will further deposit with
Landlord the certificates of such policies, which certificates shall provide
that Landlord shall be notified in writing ten (10) days prior to cancellation
of such policies. Except to the extent arising from the negligence or willful
misconduct of Landlord, Landlord’s employees or anyone claiming through or under
Landlord, Tenant further covenants and agrees to indemnify and hold Landlord and
Landlord’s manager of the Building harmless for any claim, loss or damage,
including reasonable attorney’s fees, suffered by Landlord, Landlord’s manager
or Landlord’s other tenants caused by: i) the negligence or willful misconduct
of Tenant, Tenant’s employees or anyone claiming through or by Tenant in, at, or
around the Premises or the Building; ii) the conduct or management of any work
or thing whatsoever done by Tenant in or about the Premises; or iii) Tenant’s
failure to comply with any and all governmental laws, rules, ordinances or
regulations applicable to the use of the Premises and its occupancy. If Tenant
shall not comply with its covenants made in this Article 24, Landlord may, at
its option, cause insurance as aforesaid to be issued and in such event Tenant
agrees to pay the premium for such insurance promptly upon Landlord’s demand.

 

B.                   Tenant shall be responsible for the security and
safeguarding of the Premises and all property kept, stored or maintained in the
Premises. Landlord will make available to Tenant, at Tenant’s request, the plans
and specifications for construction of the Building and the Premises. The
placement and sufficiency of all safes, vaults, cash or security drawers,
cabinets or the like placed upon the Premises by Tenant shall be at the sole
responsibility and risk of Tenant. Tenant shall maintain in force throughout the
Term, Causes of Loss – Special Form insurance upon all contents of the Premises,
including Tenant’s equipment and any alterations, additions, fixtures, or
improvements in the Premises owned or installed by Tenant.

 

 
6

December 13, 2016

 

 



C.                   Landlord shall keep in effect (i) Causes of Loss – Special
Form insurance covering the Building and all other improvements located on the
Premises at full replacement value, and (ii) commercial general liability
insurance against claims for personal injury, death or property damage covering
the Premises and Building and providing coverage with maximum limits of
liability of not less than Two Million Dollars ($2,000,000) for personal injury
or death in the aggregate per policy year, and Two Million Dollars ($2,000,000)
for property damage. The costs of such insurance policies shall be included in
Operating Expenses.

 

D.                  Landlord agrees to and hereby does indemnify and save Tenant
harmless against all claims for damages to persons or property, as well as all
expenses incurred by Tenant on account thereof, including reasonable attorneys’
fees and court costs, by reason of (i) the negligence or willful misconduct of
Landlord, its employees or anyone claiming through or under Landlord, and (ii)
Landlord’s breach of the this Lease Agreement.

 

ARTICLE 25 - Notices, Demands and Other Instruments

 

All notices, demands, requests, consents, approvals and other instruments
required or permitted to be given pursuant to the terms of this Lease Agreement
shall be in writing and shall be deemed to have been properly give if (a) with
respect to Tenant, sent by registered mail, postage prepaid, or sent by
telegram, overnight express courier, facsimile followed by overnight express
delivery or delivered by hand, in each case addressed to Tenant at the address
for the Premises, and (b) with respect to Landlord, sent by registered mail,
postage prepaid, or sent by telegram, overnight express courier, facsimile
followed by overnight express delivery or delivered by hand in each case,
addressed to Landlord at its address first above set forth along with a copy to
any Mortgagee, if Tenant has been advised of the address for such Mortgagee,
delivered in the same manner; provided however that in no event shall Minimum
Rent or Additional Rent be deemed to have been made, given or delivered until
actually received by Landlord. Landlord and Tenant shall each have the right
from time to time to specify as its address for purposes of this Lease Agreement
any other address in the United States of America upon fifteen (15) days’
written notice thereof, similarly given, to the other party and any Mortgagee.

 

ARTICLE 26 - APPLICABLE LAW

 

This Lease Agreement shall be construed under the laws of the State of
Wisconsin.

 

ARTICLE 27 - MECHANICS’ LIEN

 

In the event any mechanic’s lien shall at any time be filed against the Premises
or any part of the Building by reason of work, labor, services or materials
performed or furnished to Tenant or to anyone holding the Premises through or
under Tenant, Tenant shall forthwith cause the same to be discharged of record.
If Tenant shall fail to cause such lien forthwith to be discharged within
fifteen (15) days after being notified of the filing thereof, then, in addition
to any other right or remedy of Landlord, Landlord may, but shall not be
obligated to, discharge the same by paying the amount claimed to be due, or by
bonding, and the amount so paid by Landlord and all costs and expenses,
including reasonable attorney’s fees incurred by Landlord in procuring the
discharge of such lien, shall be due and payable in full by Tenant to Landlord
on demand.

 

ARTICLE 28 - INTENTIONALLY DELETED

 

  

ARTICLE 29 - BROKERAGE

 

Each of the parties represents and warrants that there are no claims for
brokerage commissions or finder’s fees in connection with this Lease Agreement,
and agrees to indemnify the other against, and hold it harmless from all
liabilities arising from any such claim, including without limitation, the cost
of attorney’s fees in connection therewith.

 

ARTICLE 30 - Intentionally deleted



 

ARTICLE 31 - ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

 

Each party hereto agrees that at any time, and from time to time during the Term
of this Lease Agreement (but not more often than twice in each calendar year),
within ten (10) days after request by the other party hereto, it will execute,
acknowledge and deliver to such other party or to any prospective purchaser,
assignee or mortgagee designated by such other party, an estoppel certificate in
a form acceptable to Landlord. Tenant agrees to provide Landlord (but not more
often than twice in any calendar year), within ten (10) days of request, the
then most current financial statements of Tenant and any guarantors of this
Lease Agreement, which shall be certified by Tenant, and if available, shall be
audited and certified by a certified public accountant. Landlord shall keep such
financial statements confidential, except Landlord shall be entitled to disclose
such financial statements to existing or prospective mortgagees or purchasers of
the Building provided such prospective mortgagees or purchasers agree in writing
to keep such financial statements confidential. In the event Tenant is a
publicly traded company, Tenant shall be permitted to provide an electronic link
to its then-most recent publicly disclosed financial disclosures in satisfaction
of the requirements of this Article.

 

 
7

December 13, 2016

 

 



ARTICLE 32 - GENERAL

 

This Lease Agreement does not create the relationship of principal and agent or
of partnership or of joint venture or of any association between Landlord and
Tenant, the sole relationship between Landlord and Tenant being that of landlord
and tenant. No waiver of any default of Tenant hereunder shall be implied from
any omission by Landlord to take any action on account of such default if such
default persists or is repeated, and no express waiver shall affect any default
other than the default specified in the express waiver and that only for the
time and to the extent therein stated. The covenants of Tenant to pay the
Minimum Rental and the Additional Rental are each independent of any other
covenant, condition, or provision contained in this Lease Agreement. The
marginal or topical headings of the several Articles, paragraphs and clauses are
for convenience only and do not define, limit or construe the contents of such
Articles, paragraphs or clauses. All preliminary negotiations are merged into
and incorporated in this Lease Agreement. This Lease Agreement can only be
modified or amended by an agreement in writing signed by the parties hereto. All
provisions hereof shall be binding upon the heirs, successors and assigns of
each party hereto. If any term or provision of this Lease Agreement shall to any
extent be held invalid or unenforceable, the remainder shall not be affected
thereby, and each other term and provision of this Lease Agreement shall be
valid and be enforced to the fullest extent permitted by law. If Tenant is a
corporation, each individual executing this Lease Agreement on behalf of said
corporation represents and warrants that he is duly authorized to execute and
deliver this Lease Agreement on behalf of said corporation in accordance with a
duly adopted resolution of the Board of Directors of said corporation or in
accordance with the Bylaws of said corporation, and that this Lease Agreement is
binding upon said corporation in accordance with its terms. No receipt or
acceptance by Landlord from Tenant of less than the monthly rent herein
stipulated shall be deemed to be other than a partial payment on account for any
due and unpaid stipulated rent; no endorsement or statement of any check or any
letter or other writing accompanying any check or payment of rent to Landlord
shall be deemed an accord and satisfaction, and Landlord may accept and
negotiate such check or payment without prejudice to Landlord’s rights to (i)
recover the remaining balance of such unpaid rent or (ii) pursue any other
remedy provided in this Lease Agreement. Neither party shall record this Lease
Agreement or any memorandum thereof, and any such recordation shall be a breach
of this Lease Agreement, void, and without effect. Time is of the essence with
respect to the due performance of the terms, covenants and conditions herein
contained. Submission of this instrument for examination does not constitute a
reservation of or option for the Premises, and this Lease Agreement shall become
effective only upon execution and delivery thereof by Landlord and Tenant.

 

ARTICLE 33 - EXCULPATION

 

Tenant agrees to look solely to Landlord’s interest in the Building and the
rents, issues, profits and proceeds therefrom for the recovery of any judgment
from Landlord, it being agreed that Landlord and Landlord’s partners, whether
general or limited (if Landlord is a partnership) or its directors, governors,
officers, managers, members or shareholders (if Landlord is a limited liability
company or corporation), shall never be personally liable for any such judgment.

 

IN WITNESS WHEREOF, this Lease Agreement has been duly executed by the parties
hereto as of the day and year indicated above.

 



TENANT: Sajan, Inc.   LANDLORD: River Valley Business Center, LLC



 

 



BY: /s/ Thomas P. Skiba   BY: /s/ Shannon Zimmerman                 ITS: Chief
Financial Officer     ITS: CEO                             BY:     BY:          
        ITS:       ITS:



 

 



 
8

December 13, 2016

 

 

 

